RACOM’BE, Circuit Judge.
In Beavers v. Henkel, 194 U. S. 73, 24 Sup. Ct. 605, 48 R. Ed. 882, it was held that the filing of properly certified copy of the indictment made out a prima facie case for the government. I do not understand that Tinsley v. Treat (U. S. S. C. March 4, 1907), 27 Sup. Ct. 430, 51 R. Ed.-, has in any way modified that ruling. It holds simply that defendants should be allowed if they so desire to put in evidence to overcome the prima facie case. The only evidence which has been put in here is that of the accused persons who in response to leading questions have stated under oath that they did not commit the offenses charged.
The writs are dismissed. Prisoners may be presented on Monday at 1 p. m. for entry of order and further proceedings.